Brooke, J.
(dissenting). The plaintiff recovered judgment against the defendant in the sum of $811.41 for damages to his automobile under the claim that the collision occasioning the loss was brought about through the negligent act of the defendant’s agents.The accident happened about 2 o’clock in the afternoon on Congress street near .the easterly limits of the city' of Ypsilanti. Near the point of the accident defendant’s railway crosses the Michigan Central rail*32way on an overhead bridge of truss construction. This bridge in order to give the necessary clearance to Michigan Central trains is much higher than the general level of Congress street. In order to reach it the railroad’ track goes- upon a curve and rises at a considerable grade. The bridge itself is 130 feet long with a level approach at each end of 28 feet; the bridge and approaches together constituting a level piece of track about 186 feet long. Immediately east of the east end of the bridge Congress street is intersected by Miles street. On the day of the accident, plaintiff was not operating his car. It was in charge of his brother, Frank Luttenton, who was accompanied by another brother, Charles R. Luttenton, and one Charles M. Holland. They were driving from Detroit to Jackson in a westerly direction. Defendant’s interurban car was being operated from Ypsilanti to Detroit in an easterly direction. Frank Luttenton, the driver of the machine, testified to the accident as follows:
“I came into Ypsilanti over Congress street. I was driving down this street and another automobile, a little ways in front of me, stopped just before reaching the Congress street bridge to let another automobile out around this bridge. I stopped directly behind him. There is hardly room for two machines to go around in there, and as he started up, a motorcycle came around this bridge. He stopped again and I also. In stopping the car the motor stalled. I tried to start the machine and the self-starter wouldn’t work and when I released the brake it drifted back against the side of the street car track, at the north side of Congress street.
“The rail was the height of the rail above the level of the street. The car was right against the rails on the track. There is quite a grade there. When coming west you are coming up grade.
“My brother got out to crank the car and as he was cranking it, he heard a street car approaching from the west. He ran ahead, to near the head of the *33bridge, the head -of Miles street, to flag the car and stop it. He went about 54 feet. I think we paced, it off at the time. * * *
“Miles street runs in a northerly and southerly direction and the distance from the west side of Miles street to the point where the automobile was is 72 feet. When my brother ran up the track to signal the street car, when he got up there, he stepped upon the middle of the street car track and gestured with his hands. The street car came right through and never stopped. It hit us and carried us down the track 81 feet.
“Q. You observed that car as it came along down there?
“A. Yes, sir.”
And on cross-examination:
“Q. You claim you can see that car 70 feet west of the bridge, do you, from where you were?
“A. See the top of the car; yes, sir. I have seen cars coming over there; seen the tops of them. Sitting in the automobile you could see a ear as it approached there about 70 feet west of the bridge. * * * I knew cars ran at frequent intervals over that track and that I might expect one along there at any time. I could see a car to the east for a long ways when approaching.
“Q. How much of a grade is there east of that bridge, commencing, at the bridge, toward the east?
“A. (Referring to map.) There is quite a grade there. I couldn’t tell exactly what grade. It extends a considerable distance east of where our car was.
“Q. Which wheel of your car rested against the rail?
“A. Both wheels on tfie right-hand side of the car.
“Q. You remember that distinctly, do you?
“A. Yes, sir.
“Q. Your starting apparatus was then out of commission?
“A. Yes, sir. * * *
“Q. You stopped your car, you say, going up this grade, just as you were about to turn on to Miles street; did you?
*34“A. Yes, sir. I was right at the edge of Miles street when I stopped my car.
“Q. How wide is Miles street there?
“A. 29 feet. I did not have to guess where my car was when I went back there with Mr. Riley. I had measured it from the bridge right off, the day of the accident, with a yard stick. There was an automobile driving ahead of us that day and had been for a mile or more. It passed us.
“Q. What became of it?
“A. It went on over the bridge. When they stopped I didn’t see him start the car but I seen the car go on. That car did not drift back down the hill at all.
“Q. You could hold your car there with the brake if you wanted to, couldn’t you?
“A. I couldn’t and start it.
“(Question read.)
“A. Yes, sir.
“Q. Why didn’t you?
“A. I wanted to get started and get away from there.
“Q. How was it going to help you to get started to drift against the street car track?
“A. It wasn't going to help us to start it, drifting against the street car track.
“Q. You could have avoided drifting against the street car track if you wanted to, couldn’t you? You know you could, don’t you?
“A. I could have avoided—
“Q. You could have avoided your car going near the street car track if you wanted to? Why do you hesitate about that?
■ “A. I don’t just exactly understand it.
“Q. You could have avoided your car running over against the street car track if you wanted to?
“A. Yes, sir.
“Q. Why didn’t you?
“A. Because the man in front of me with the automobile turned—
“Q. (Interrupting.) No. When your car commenced to back you needn’t have backed against the street car track? You could have backed the other way if you wanted to?
“A, No, sir; it was up grade.
*35“Q. Why not? You can back that-automobile any way you want to.
“A. Got against the rails.
“Q. You needn’t have got against the rails. You were not anywhere near the rails when you commenced to back.
“A. Yes, sir.
“Q. How near were you to them?
“A. Right near them.
“Q. How wide is Miles street — the street car track there on Miles street and Congress street?
“A. It measures 18 feet from the telephone pole on the corner by the bridge over to the street car track.
“Q. How wide is Congress street right at that point?
“A. I just told you.
“Q. 18 feet. So instead of Miles street, where it is 18 feet, you were outside of Miles street, weren’t you?
“A. It was 18 feet to get up there. I don’t know just how wide it was.
“Q. When you get outside of Miles street east, it is a good deal more than 18 feet across there, isn’t it, down there where your automobile was and in near there?
“A. Yes, sir. I didn’t measure it across there. I know there wasn’t room for two automobiles to go on here and let another one pass.
“Q. Right at the edge of Miles street, 18 feet from the street car track to the south line of Congress street; is that what you mean?
“A. There was a pole setting in there; a telephone pole set right in there (indicating). I mean it was 18 feet to that telephone pole from the south line of the street car track.
“Q. You were back down here at that time (indicating) ; you hadn’t got to Miles street yet, you say. It would be down there, isn’t that true?
“A. Measure it. That was where we were at this time before the car went by.
“Q. You don’t want to be understood as saying that the south line of Congress street was only 18 feet from the south line of the rail at the point where you stopped your car, do you?
“A. No, sir.
*36“Q. Why couldn’t you have backed your car away from the track instead of toward the track?
“A. Because I was facing away from the track.
“Q. Your steering gear worked all right, didn’t it?
“A. Yes, sir.
“Q. You needn’t have let it back up toward the track? You could have swung your car around and backed it the other way?
“A. I believe I possibly could. I could if there was room there to do it. The track projecting up from the rail prevented me from backing my car around.
“Q. Now, when you tried to start your machine when you had stopped on the hill there, you were entirely out of danger, weren’t you, when you first stopped?
“A. No, sir. I was right near the track. I was far enough away from the track so I wouldn’t have been hit if I'had stayed right there. I was trying to use my starter and it didn’t work. My brother got out to crank the car before I drifted back against the track. He tried to crank it before we drifted against1 the track. The battery seemed to be dead and it wouldn’t work. Then my brother got out to crank her. I held the car with the brake while he was cranking. He cranked it several times.
“Q. What did he do then?
“A. I released the brake and the car came down on level ground.
“Q. Then you released the brake and let it slide back against the interurban track, did you not?
“A. Yes, sir. The man who was with me in the car and I sat right in the car; didn’t get out at all. My brother was out before that; I wasn’t at all excited.
“Q. You knew that you were backing against the interurban tracks, or didn’t you look to see where you were going?
“A. I knew that I was backing near the tracks.
“Q. How many minutes, did you say, from the time you stopped to let the automobile go ahead, before you were injured?
“A. I couldn’t say exactly. It was a very short time. I tried once, anyway, to start it with the starter. Might have tried more. Then my brother got out and cranked it a number of times.
*37“Q. Then you released your brake and let'it drift down against the interurban track, did you?
“A. Yes, sir.
“Q. All that must have taken four or five minutes, didn’t it?
“A. Might have taken that much time.
“Q. You knew all the time that the interurban track was there, didn’t you?
“A. Yes, sir. I knew a car might be expected over it at any time.”
It was the claim of plaintiff that the collision occurred through no fault or negligence of his agent, but solely through the negligence of the defendant’s agents in operating a street car at so high a rate of speed (contrary to the ordinance,of the city of Ypsilanti), that it was impossible to'stop it, after plaintiff’s position was or should’ have been discovered in time to have avoided the> accident.
It was defendant’s claim that the street car was being operated while upon the bridge at a rate of speed fully under control and such that it could have been stopped to take on passengers at Miles street;‘that no- passengers appearing at that point the airf was released and the car’s speed was accelerated so that after the discovery of the situation of the automobile a collision could not be avoided even though the brakes were immediately applied. At the close of plaintiffs case a motion was made on behalf of the defendant for a directed verdict upon the ground that plaintiff through his agent was guilty of such contributory negligence as should prohibit recovery. This motion was denied and the case submitted to the jury under a charge permitting the jury to pass upon both plaintiff’s- contributory negligence and defendant’s negligence with the result before pointed out.
We have quoted all the testimony directly bearing upon the question of plaintiff’s negligence and have reached the conclusion that defendant’s motion for a *38directed verdict under the testimony as it stood should have been granted, even assuming that defendant was operating its car at a rate of speed in excess of the ordinance regulations. Plaintiff’s agent was driving the automobile in close proximity to the interurban track up a rather steep grade. Apparently through no fault of his own it became stalled, but at a point where it was entirely safe. His agent says:
“I was far enough away from the track so that I would not have been hit had I stayed right there.”
He knew that the interurban track was in close proximity, that a car might be expected at any moment; that he was safe where his car then stood, and yet in the face of this knowledge he released his bfake and so cramped his car that in drifting backward the wheel rested against the track. He knew that the engine was dead, and though several attempts had been made to start if, it failed to respond. He testified that his steering gear was in good condition. Desiring to back the car up there appears no reason why he should not have backed it at a safe distance from the track, instead of allowing it to get into a position of danger from which he could not readily remove it.
The judgment should be reversed, with costs, and a new trial ordered.
Moore, C. J., and Steere, J., concurred with Brooke, J.